DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2-4 and 12-13 recite “a sash frame”. A “sash frame” was previously introduced by respective parent claims. It is unclear if the sash frame is referencing the previously introduced sash frame or a different structure. Antecedence should be clearly reflected or claim terms should be differentiated from one another.

Interview Request
	Applicant’s interview request will be granted upon receipt of the instant Office Action. Applicant may schedule an interview with the examiner telephonically.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter, US 2015/0082702.
Regarding claim 1:
Walter discloses a fenestration assembly having a low-profile screen comprising: 
a fenestration frame (21); 
a sash movably coupled with the fenestration frame, the sash includes: 
a sash frame (22) having a sash frame inner perimeter and a sash frame outer perimeter; and 
a daylight opening (portion defined by frame, refer to Fig. 3) having a daylight opening profile; and 
a low-profile screen assembly coupled with the fenestration frame, the low-profile screen assembly includes a screen panel (24) having: 
a screen frame (34) coupled along one or more of the sash or the fenestration frame, the screen frame between the sash frame inner and outer perimeters, the screen frame includes a screen frame inner perimeter (the screen frame outer perimeter is flush with the sash frame outer perimeter and the screen frame inner perimeter is larger than the sash frame inner perimeter – such that the screen frame is between the sash frame inner and outer perimeters); 
a screen membrane (24) spanning the screen frame and is coupled with the screen frame; and 
wherein the screen frame inner perimeter is outside of the daylight opening profile (refer to Fig. 2).
Regarding claims 2-4:
Walter discloses wherein the sash frame has a sash frame profile and the screen frame includes a screen frame profile, and the screen frame profile corresponds with the sash from profile, wherein the screen frame overlies the sash frame profile, aligned with the sash frame profile and misaligned with the daylight opening profile.
Regarding claim 9:
Walter discloses wherein the fenestration frame includes a screen socket configured to receive the screen frame, the screen socket extends outwardly from proximate the daylight opening profile.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, US 2,607,453.
Regarding claim 1:
Smith discloses a fenestration assembly having a low-profile screen comprising: 
a fenestration frame (28); 
a sash movably coupled with the fenestration frame, the sash includes: 
a sash frame (56) having a sash frame inner perimeter and a sash frame outer perimeter; and 
a daylight opening (portion defined by frame, refer to Fig. 2) having a daylight opening profile; and 
a low-profile screen assembly coupled with the fenestration frame, the low-profile screen assembly includes a screen panel having: 
a screen frame (68) coupled along one or more of the sash or the fenestration frame, the screen frame between the sash frame inner and outer perimeters, the screen frame includes a screen frame inner perimeter; 
a screen membrane (70) spanning the screen frame and is coupled with the screen frame; and 
wherein the screen frame inner perimeter is outside of the daylight opening profile (refer to Fig. 2).
Regarding claim 9:
Smith discloses wherein the fenestration frame includes a screen socket configured to receive the screen frame, the screen socket extends outwardly from proximate the daylight opening profile.
Regarding claim 10:
Smith discloses wherein the screen frame includes a blending flange extending from a remainder of the screen frame toward the fenestration frame, and the blending flange is configured to blend the screen frame into the fenestration frame (refer to Fig. 2)

Claim Rejections - 35 USC § 103
Claims 5-6, 8, 11-13, 15, 17-18, 20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Walter, US 2015/0082702 in view of Halbleib et al., US 6,506,112.
Regarding claims 5 and 11:
Walter discloses a fenestration assembly having a low-profile screen comprising: 
a fenestration frame (21); 
a sash movably coupled with the fenestration frame, the sash includes: 
a sash frame (22) extending around a daylight opening having a daylight opening profile, the sash frame having a sash frame inner perimeter and a sash frame outer perimeter; and 
a low-profile screen assembly coupled with the fenestration frame, the low-profile screen assembly includes a screen panel (24) having: 
a screen frame (34) coupled along one or more of the sash or the fenestration frame, the screen frame between the sash frame inner and outer perimeters, the screen frame includes a screen frame inner perimeter (the screen frame outer perimeter is flush with the sash frame outer perimeter and the screen frame inner perimeter is larger than the sash frame inner perimeter – such that the screen frame is between the sash frame inner and outer perimeters); 
a screen membrane (24) spanning the screen frame and is coupled with the screen frame; 
a screen hinge (33) coupled between the fenestration frame and the screen frame;
wherein the screen frame is outside of the daylight opening profile (refer to Fig. 2), and the daylight opening is unobstructed at least from the sash through the low-profile screen assembly.
Walter does not expressly disclose a screen latch.
Halbleib discloses a fenestration assembly having a screen assembly that includes a screen latch (90) coupled with the screen frame, the screen latch includes a latch rocker configured to pivotally lock and unlock the screen frame from the fenestration frame.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a screen latch assembly to the screen assembly of Walter as suggested by Halbleib in order to lock the screen in place.
Regarding claim 17:
Halbleib discloses wherein the screen panel includes a screen latching (90) including a latch rocker rotatably coupled with the screen frame; and a rocker anchor (93) coupled with the latch rocker, the rocker anchor is configured for complementary reception in an anchor socket.
Regarding claims 6 and 18:
Halbleib discloses wherein the latch rocker includes a rocker pivot, and the latch rocker is pivotable between locked and unlocked positions:
in the locked position the rocker anchor is received in the anchor socket and the sash is arrested from moving (Fig. 4);
in the unlocked position the latch rocker is pivoted around the rocker pivot relative to the latched position and the rocker anchor is recessed from the anchor socket, and the sash is released for moving (Fig. 5).
Regarding claims 8 and 20:
Halbleib discloses wherein the anchor socket is included in the fenestration frame (24).
Regarding claims 12-13:
Walter discloses wherein the sash frame has a sash frame profile and the screen frame includes a screen frame profile, and the screen frame profile corresponds with the sash from profile, wherein the screen frame overlies the sash frame profile, aligned with the sash frame profile and the screen frame profile is inside of the sash frame profile.
Regarding claim 15:
Walter discloses wherein the screen frame is rotatable between closed and open configurations: in the closed configuration the screen frame is coupled along the fenestration frame, and the screen membrane extends across the daylight opening; and in the open configuration the screen frame is rotated relative to the closed configuration around the screen hinge, and the sash is accessible from an interior side of the fenestration assembly (refer to Figs. 3 and 4).
Regarding claim 23:
Walter discloses wherein the screen hinge (33) includes a hinge base coupled with the fenestration frame; and 
a hinge operator coupled with the screen frame, the hinge operator configured to rotate with the screen frame relative to the hinge base.
Regarding claims 24-26:
Walter discloses wherein the hinge base includes a first meshing interface and the hinge operator includes a second meshing interface complementary to the first meshing interface;
wherein the screen hinge includes an interface clamp (central pin) bridging the interfaces, wherein the clamp maintains engagement between the meshing interfaces;
wherein the meshing interfaces extend along an edge of the fenestration frame and the screen frame.
Regarding claim 27:
Walter discloses wherein the low-profile screen assembly includes a screen jamb (82) having the hinge base, and the screen jamb is coupled along the fenestration frame (refer to Fig. 4).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walter, US 2015/0082702 in view of Halbleib et al., US 6,506,112 further in view of Wilson, US 3,232,653.
Regarding claims 7 and 19:
Halbleib discloses a latch assembly with a latch rocker coupled with the screen frame but does not disclose the details of the assembly.
Wilson discloses a latch assembly wherein a rocker anchor (65) is coupled with a latch rocker (15), the rocker anchor is configured for complementary reception in an anchor socket;
wherein the latch rocker includes a rocker pivot (45), and the latch rocker is pivotable between locked and unlocked positions: in the locked position the rocker anchor (65) is received in the anchor socket and the sash is arrested from moving; and in the unlocked position the latch rocker is pivoted around the rocker pivot relative to the latched position and the rocker anchor is recessed from the anchor socket, and the sash is released for moving;
wherein the latch rocker includes a pivot pin (71) proximate the rocker pivot, and the pivot pin is configured to bias the latch rocker toward the locked position (via spring 51).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute or supplement the latch rocker assembly of Walter in view of Halbleib to have a pivot pin that biases the rocker anchor as suggested by Wilson in order to automatically lock the door assembly upon closing.

Claims 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walter, US 2015/0082702 in view of Alfonso, US 1,779,062.
Regarding claim 11:
Walter discloses a fenestration assembly having a low-profile screen comprising: 
a fenestration frame (21); 
a sash movably coupled with the fenestration frame, the sash includes: 
a sash frame (22) extending around a daylight opening having a daylight opening profile, the sash frame having a sash frame inner perimeter and a sash frame outer perimeter; and 
a low-profile screen assembly coupled with the fenestration frame, the low-profile screen assembly includes a screen panel (24) having: 
a screen frame (34) coupled along one or more of the sash or the fenestration frame, the screen frame between the sash frame inner and outer perimeters, the screen frame includes a screen frame inner perimeter (the screen frame outer perimeter is flush with the sash frame outer perimeter and the screen frame inner perimeter is larger than the sash frame inner perimeter – such that the screen frame is between the sash frame inner and outer perimeters); 
a screen membrane (24) spanning the screen frame and is coupled with the screen frame; 
a screen hinge (33) coupled between the fenestration frame and the screen frame;
wherein the screen frame is outside of the daylight opening profile (refer to Fig. 2), and the daylight opening is unobstructed at least from the sash through the low-profile screen assembly.
Walter does not expressly disclose a screen latch.
Alfonso discloses a fenestration assembly having a screen assembly that includes a screen latch (4’) coupled with the screen frame, the screen latch includes a latch rocker configured to pivotally lock and unlock the screen frame from the fenestration frame.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a screen latch assembly to the screen assembly of Walter as suggested by Alfonso in order to lock the screen in place.
Regarding claims 21-22:
Alfonso discloses wherein the screen latch (4’) is flush mounted to the screen frame inner perimeter (refer to Fig. 4).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art includes teachings of screen frames having a seat flange as seen in Doering, US 1,941,432; Boesch, US 5,675,948 and Morgan et al., US 6,079,475. Additionally, the prior art reasonably suggests the fenestration frame of claim 11 as set forth in the prior art rejections above. However, the prior art fenestration frames that reasonably suggest a pivotally locking and unlocking screen frame in combination with a sash movably coupled with the fenestration frame, wherein the screen assembly is hingedly coupled with the fenestration frame or the sash could not be reasonably modified to further include a seat flange as specified by claims 14 and 16 without unreasonable hindsight reasoning.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633